REASONS FOR ALLOWANCE
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
Applicant’s arguments, see pages 7-10 of the remarks, filed on 1-31, with respect to 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, 10-14 and 16-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-19, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 determining, based on a correspondence between a modulation and coding scheme (MCS) index and a first code rate value, the first code rate value associated with the MCS index;
determining an encoding matrix type based on:
	the first code rate value associated with the MCS index, and
	a code rate threshold,

a code rate based on the MCS index, and 
a minimum code rate supported in actual sending using the limited cache capacity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464